      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 1 of 20



 1   Kathleen L. Wieneke, Bar #011139
     Christina Retts, Bar #023798
 2   WIENEKE LAW GROUP, PLC
     1095 West Rio Salado Parkway
 3   Tempe, Arizona 85281
     Telephone: (602) 715-1868
 4   Fax: (602) 455-1109
     Email: kwieneke@wienekelawgroup.com
 5   Email: cretts@wienekelawgroup.com
 6   Attorneys for Defendants City of Mesa, Brian
     Elmore, Christopher Doane, Bryan Cochran,
 7   and Richard Gomez
 8                            UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Laney Sweet, et. al.,                              Case No. 2:17-cv-00152-PHX-GMS
11                                                      LEAD CASE
                                          Plaintiffs,
12   v.                                                 CONSOLIDATED WITH:
                                                        Case No. 2:17-cv-00715-PHX-GMS
13   City of Mesa, et. al.,
14                                     Defendants.      [LODGED PROPOSED] CITY OF
                                                        MESA, DOANE, ELMORE,
15   Grady Shaver, et. al.,                             GOMEZ, AND COCHRAN’S
16                                                      REPLY IN SUPPORT OF MOTION
                                          Plaintiffs,
                                                        FOR SUMMARY JUDGMENT ON
17   V.                                                 SHAVER PLAINTIFFS’ CLAIMS
18   City of Mesa, et. al.,
19                                     Defendants.
20          Plaintiffs admit that the only relevant and material facts are captured on video and
21   surround the moment before the shooting, but then spend an inordinate amount of time
22   discussing irrelevant pre-tactical Mendez prohibited “contagion” arguments, without ever
23   addressing the holding of Mendez and the cases that follow. Plaintiffs contagion theory is
24   nonsensical as none of the bystanders engaged in any force and there was no contagion
25   from the shooting itself, or any commands from Sgt. Langley. The Response is long on
26   argument, but short on the law. There is no clearly established law relating to the
27   bystanders’ obligations under these facts and Plaintiffs do not acknowledge directly
28
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 2 of 20



 1   applicable cases, which establish that Defendants’ actions were constitutional.
 2          The time that this Court will spend, merely reading the Plaintiffs’ Response, will
 3   far eclipse, many times over, the split-second decisions made by the individual officers as
 4   they contemplated their own decisions on whether to use force—ultimately choosing not
 5   to. Plaintiffs wishes to graft upon these bystander officers, in these tense and uncertain
 6   situations, yet another obligation in addition to making their own assessments of force: to
 7   subjectively mind read what other officers might do and predict the future as to what the
 8   suspect will do. This not only humanly impossible, but a perversion of Graham’s
 9   reasonable officer standard. See Nieves v. Bartlett, 2019 U.S. LEXIS 3557 (May 28, 2019)
10   (“Police officers conduct approximately 29,000 arrests every day—a dangerous task that
11   requires making quick decisions in ‘circumstances that are tense, uncertain and rapidly
12   evolving.’”). Unfortunately, we live in a world of incredible violence, where mass
13   shootings are happening more and more frequently and citizens are being terrorized by
14   suspects wielding weapons—on the streets that they drive on, in the schools that they
15   attend, in their workplaces, and from hotel rooms. The case law does not hold that officers
16   have to wait—until people are shot and killed—before they can use preventative active
17   shooter tactics, including having their guns drawn. See Terry v. Ohio, 392 U.S. 1 (1968).
     I.     LAW AND ARGUMENT
18
            A. Plaintiffs’ Statement of Facts (“PSOF,” DOC. 287) is Improper Argument.
19          LRCiv 56.1(b) “does not permit explanation and argument supporting the party’s
20   position to be included in the . . . statement of facts,” and requires arguments to be made
21   in the response brief, “but within the page limits.” Marceau v. Int’l Broth. of Elec.
22   Workers, 618 F. Supp. 2d 1127, 1141 (D. Ariz. 2009) (citing Pruett v. Arizona, 606 F.
23   Supp. 2d 1065, 1075 (D. Ariz. 2009)). A party’s failure to comply with this rule is
24   sufficient grounds for this Court to disregard its statement of facts. See Pruett, 606 F.
25   Supp. 2d at 1075. Here, Plaintiffs’ 55-page Statement of Facts (Doc. 287) is replete with
26   improper argument based solely on immaterial facts and/or bare assertions. Plaintiffs often
27   cite sources that do not raise a material dispute, are interpretations of facts, conclusions,
28
                                                  2
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 3 of 20



 1   and are followed by more argument, which Defendants dispute. See, for example, PSOF
 2   ¶¶ 226-238, 239-253. Other “facts,” are merely their expert’s opinion—in the form of an
 3   unsworn report—does not create any question of fact. This obfuscation is completely
 4   unnecessary given the existence of two videos of the event. Plaintiffs contend that the
 5   video “speaks for itself,” is the most critical evidence, and argues that everything before
 6   Shaver exited the room is immaterial—conceding that there is no material fact in dispute
 7   about anything that appears on the video. See Scott v. Harris, 550 U.S. 372 (2007).
 8          Plaintiff should not be allowed to “heav[e] the entire contents of a pot against the
 9   wall in hopes that something will stick.” Indep. Towers of Wash., 350 F.3d at 929. The
10   Court should disregard all additional facts, arguments and explanations asserted in the
11   PSOF and accept Defendants’ Statement of Facts (Doc. 187) as admitted for summary
12   judgment purposes. See, e.g., Preston v. Alexander, 2013 WL 1561062, at *4 (D. Ariz.
13   Apr. 12, 2013) (in excessive force case, failure to file controverting statement of facts that
14   complied      with   LRCiv.   56.1(b)   rendered   “Defendants’     version   of   the   facts
15   uncontradicted.”).
           B. Dismissed Claims, Court Orders, Bankruptcy Order of Discharge, and
16             New Claims.
17          Plaintiffs spend nearly two pages discussing their dismissed wrongful death state
18   law theories against the individual Defendants. See Doc. 286, pp. 22-25. But, Defendants
19   filed a Motion to Dismiss these claims for failure to serve a Notice of Claim and this
20   Court already dismissed all wrongful death claims. See Doc. 137. This dismissal operates
21   to bar any respondeat superior claims against the City as well. See Law v. Verde Valley
22   Med. Ctr. 217 Ariz. 92 (App. Div. 1 2007); Ferreira v. Arpaio, 2016 U.S. Dist. LEXIS
23   97484 (D. Ariz. 2016) (failure to comply with the Notice of claim statute results in
24   dismissal with prejudice: “where claims against an individual employee-or employees—
25   are ‘dismissed with prejudice,’ then the employer can never be found vicariously
26   liable.’”).
27          Next, Plaintiffs argue Brailsford’s conduct bars summary judgment, but the
28   bankruptcy court issued a discharge order for all of the Shavers’ claims against him. The
                                                   3
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 4 of 20



 1   Shavers must dismiss with prejudice all claims against him. The respondeat superior
 2   claims then also fail against the City as a result.
 3          There is also an entire section devoted to Defendants allegedly untimely expert
 4   disclosures. This argument contravenes the Court’s Scheduling Order, which—based
 5   upon good cause—extended the discovery deadline for Defendants’ experts until January
 6   18, 2019. See Doc. 211. The City Defendants’ expert report was produced over a month
 7   before this deadline. This argument is an unnecessary frolic and detour and without merit.
 8          Finally, Plaintiffs Amended Complaint contains no claim for failure to intervene in
 9   Sgt. Langley’s commands. Instead, Plaintiffs’ claims against the individual Defendants
10   centered on their integral participation in Brailsford’s conduct, not Sgt. Langley’s. This is
11   a completely new claim untimely created for the first time in the Response, which is
12   impermissible. Nichols v. Harris, 17 F. Supp. 3d 989, 994 (C.D. Cal. 2014) (“Despite
13   three opportunities to state his claims, Plaintiff simply did not raise a race-based
14   Fourteenth Amendment claim in this action. Assertion of a new claim on summary
15   judgment is improper.”).
          C. Plaintiffs’ Provocation Theories are Barred by Mendez.
16
            Every single theory advanced by Plaintiffs is a provocation theory that is directly
17
     tied to a claim of bad tactics that allegedly caused Brailsford to use excessive force: (1)
18
     responding to the call as if it was an “active shooter,” (2) alleged minimal investigation
19
     before proceeding to the Fifth Floor; (3) proceeding with guns drawn; (4) the officers
20
     should have approached Shaver sooner and moved in to arrest him, notwithstanding the
21
     unknown location of the third person; (5) Portillo left her purse in the hallway and officers
22
     should have retrieved it; (6) performing a proper threat assessment; (7) not clearing the
23
24
25
26
27
28
                                                    4
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 5 of 20



 1   surrounding rooms; and (8) not having more backup. 1 Plaintiffs’ punitive damages request
 2   is also directly tied to these provocation theories.
 3          Plaintiffs disregard Mendez and do not address any of the cases cited by
 4   Defendants, coming after Mendez, where the plaintiffs advanced the same types of
 5   theories that were rejected as provocation theories: Knox v. City of Fresno, 708 Fed.Appx.
 6   321 (9th Cir. 2017) (unpublished); Woodward v. City of Tucson, 870 F.3d 1154 (9th Cir.
 7   2017); and See Burns v. City of Concord, 2017 U.S. Dist. LEXIS 195389 (N.D.Cal. 2017).
 8   Indeed, Plaintiffs’ Rule 56(d) request seeks discovery that is directly contrary to Knox,
 9   stating that “the reasonableness of the officer’s prior actions and decisions are not to be
10   taken into account” and that there cannot be a Fourth Amendment violation for the same.
11   Notably, Knox also cited to City & County of San Francisco v. Sheehan, 135 S.Ct. 1765
12   (2015), for the portion of Billington v. Smith, 292 F.3d 1177 (9th Cir. 2002) that remains
13   intact: “[a plaintiff] cannot ‘establish a Fourth Amendment violation based merely on bad
14   tactics that result in a deadly confrontation that could have been avoided.’” Plaintiffs’
15   provocation theories should be rejected.
           D. There Was No Fourteenth Amendment Violation
16
            The appropriate standard for Plaintiffs’ Fourteenth Amendment claim is whether
17
     the conduct “shocks the conscience”—meaning that the officers acted with a “purpose to
18
     harm” the decedent that was “unrelated to legitimate law enforcement objectives.” Porter
19
     v. Osborn, 546 F.3d 1131 (9th Cir. 2008). This standard applies because the commands
20
     and shooting occurred in mere seconds. In Daily v. City of Phoenix, 2019 U.S. App.
21
     LEXIS 15041 (9th Cir. May 21, 2019) (memorandum decision), the Court applied this
22
23
            1
              Some of these theories bear no relationship to the shooting itself. Whether or not
24   the officers cleared the surrounding rooms is irrelevant. No hotel guest exited a room on
     the fifth floor immediately before, during, or immediately after the shooting. Moreover,
25   there is not a single case that stands for the proposition that officers—faced with a call of
     an armed subject in a hotel—should first clear the hotel and hope that he does not start
26   shooting as they are in the process of doing so, thereby harming innocent civilians in
     direct abrogation of their community caretaking functions. Having additional officers is
27   also irrelevant. The shooting did not happen because of not enough officers were present.
28
                                                    5
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 6 of 20



 1   standard to affirm dismissal of a Fourteenth Amendment familial association claim, tied to
 2   a police shooting, even where they remanded the Fourth Amendment claim because of an
 3   asserted question of fact. The Court also rejected arguments that the officers’ Facebook
 4   posts about wanting to firearm and disdain for a vaguely defined group of criminals, did
 5   not “indicate that [the officer] acted with a purpose to harm [the decedent] specifically,
 6   because they were not directed to [the decedent]…a jury could not reasonably conclude
 7   that the [officer] acted without a legitimate law enforcement objective in mind, even if he
 8   used excessive force in his actions.” Id. at * 4; see Gonzalez v. City of Anaheim, 747 F.3d
 9   789 (9th Cir. 2014) (dismissal of familial association claim even where there is a genuine
10   dispute of fact on the excessive force claim).
11          Here, the situation involving the individual Defendants is even more attenuated for
12   the individual Defendants, than in Daily, because they did not use any force. The officers
13   were acting pursuant to legitimate law enforcement objectives—community caretaking for
14   the occupants of the hotel, responding to reports of a rifle, and attempting to prevent harm
15   to innocent civilians. See Ames v. King County, Washington, 846 F.3d 340, 348 (9th Cir.
16   2017). There is no evidence of any animus directed to Shaver, nor can Brailsford’s dust
17   cover be attributed to them. See Fernandez v. Virgillo, 651 F. App'x 692, 693-94 (9th Cir.
18   2016) (shooting officer’s purposes cannot be imputed to the non-shooting officer).
19   Finally, there is no case law that would have put them on notice regarding any obligation
20   to intervene in Sgt. Langley’s commands because the law, on commands, is not clearly
21   established. Reynolds v. Cnty. of San Diego, 84 F.3d 1162, 1169 (9th Cir. 1996) (“an
22   officer cannot be expected to accurately anticipate all of the possible responses a subject
23   may have to his commands and then tailor his actions accordingly in order for his conduct
24   to fall into the category of what is considered reasonable.’”). The officers cannot know
25   what the commands were going to be until they were spoken and Plaintiffs do not identify
26   what alleged “intervention” should have taken place for the commands that would have
27   prevented the shooting, which Brailsford testified was not based upon any commands.
28
                                                  6
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 7 of 20



 1          1. Integral Participation Does Not Apply to Spontaneous Events.
 2          The integral participation theory has never been endorsed by the United States

 3   Supreme Court and its genesis in the Ninth Circuit comes from search warrant executions,

 4   a fact Plaintiffs do not dispute. Th Ninth Circuit has also applied, in the limited situation,

 5   where a plaintiff has no ability to identify who harmed him. See Smith v. County of Santa

 6   Cruz, 2019 U.S. Dist. LEXIS 101958, *21, n. 9 (N.D. Cal. 2019) (“The integral

 7   participant theory appears to apply in struggle situations in which the plaintiff could not

 8   ‘identify precisely which officer delivered which blow.’”). Defendants contend that

 9   integral participation is an unwarranted expansion of Section 1983 liability not endorsed

10   by the Supreme Court, or Congress. And, even if it is a permissible theory, neither of the

11   factual situations where the doctrine has been applied are present here, nor do Plaintiffs

12   identify any Fourteenth Amendment claim that this theory has been applied to.

13          The primary case that Plaintiffs rely upon to support this theory is Boyd, yet they

14   their interpretation of Boyd was rejected in Sjurset v. Button, 810 F.3d 609 (9th Cir. 2015):

15          But Sjurset's reliance on Boyd is misplaced both factually and legally. As a factual
            matter, the officers in Boyd acted as a collective team and were carrying out a
16          preplanned search operation. Id. at 777. Before the search, the officers “gathered
            for a briefing” and “discussed various circumstances surrounding the operation.”
17          Id. Only after this collective discussion did the supervising sergeant make the
            ultimate decision to use a flash-bang device. Id. In contrast, no facts in this case
18          suggest that the Stayton officers were privy to any discussions, briefings, or
            collective decisions made by DHS in its protective-custody determination.
19          Moreover, even after the sergeant in Boyd made his decision, the officers
            collectively discussed “the manner of deploying the flash-bang. . .taking into
20          account the fact that several people might be sleeping in the apartment.” Id. Boyd
            thus involved a collective decisionmaking process among the officers, with the
21          result that all of them could be considered “integral participants” in the execution
            of the plan. Id. It does not squarely address the case at hand, wherein an entirely
22          separate agency—DHS—made a protective-custody determination over which the
            Stayton officers had no input. And even if we were to assume that the Stayton
23          officers were “integral participants” in the execution of the protective-custody
            determination, Boyd would not help Sjurset's argument. This is because in Boyd we
24          ultimately concluded that—despite the existence of a constitutional violation—the
            officers were entitled to qualified immunity because no clearly established law
25          specifically precluded the use of a flash-bang device in the context of a search. Id.
            at 784 (holding that "a reasonable officer faced with these facts, and without
26          guidance from the courts, was not on notice that the use of a flash-bang was
            unconstitutional"). Boyd thus supports the notion that even officers who are
27          integral participants in an unconstitutional search are immune from liability if the
            unlawfulness of the conduct is not clearly established.                    In sum,
28          neither Wallis nor Boyd clearly    establishes     that   the    Stayton     officers
                                                   7
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 8 of 20



 1          violated Sjurset's constitutional rights when they acted in reliance on DHS’s
            protective-custody determination.
 2
     Id. at 20-21. Boyd was a scripted use of force, where the officers did not deviate from the
 3
     script—knew and then debated the risk of the specific force—and then determined that
 4
     they would and did use the force anyway. Boyd did not address an unplanned use of force
 5
     made in a split-second, the giving of police commands, or intervening in force that was
 6
     not pre-planned. Like in Sjurset, the facts of Boyd bear no resemblance to the facts of this
 7
     case. The individual Defendants were not integral participants. Burns v. City of Concord,
 8
     2017 U.S. Dist. LEXIS 195389 (N.D.Cal. 2017).
 9         2. Failure to Intervene.
10          Although Defendants cited to specific cases outlining the contours of a failure to

11   intervene claim, Plaintiffs do not address or attempt to distinguish any of them: Ting v.

12   United States, 927 F.2d 1504 (9th Cir. 1991); Burns; Nelson v. City of Los Angeles, 2018

13   U.S.Dist. LEXIS 114651 (C.D.Cal. 2018); Fernandez. All of these cases establish that the

14   individual Defendants did not have any constitutional obligation, or opportunity, to

15   intervene under the circumstances of this case.

16          Seemingly abandoning the theory that the officers should have intervened in

17   Brailsford’s force because of their expert’s admission that there was no opportunity to do

18   so, Plaintiffs’ new theory is that the individual Defendants “had an opportunity to

19   intervene to prevent Langley from using excessive force,” yet Sgt. Langley did not use

20   any force. He issued commands, which none of the officers perceived as a directive to

21   shoot Shaver, including Brailsford. (DSOF ¶ 95, 97, 113, 137, 149, 151, 169-170). This

22   new theory lacks little logical sense and has no causal relationship to the shooting. The

23   officers each believed that they would be required to make their own decision to shoot and

24   that nothing Sgt. Langley could say, would change this. The individual Defendants were

25   in control of their own actions and, thus, did not need to intervene in Sgt. Langley’s

26   commands in order to control their own decision not to use force. This is again, a theory

27   premised on the notion that the commands caused Brailsford to shoot, despite the fact that

28   no officer, including Brailsford, endorsed this. If the expert concedes that no officer had a
                                                  8
      Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 9 of 20



 1   reasonable opportunity to intervene to prevent the shooting, it is even less logical to
 2   conclude that the officers had an opportunity to intervene in the commands.
 3          The argument about intervention in the form of de-escalation is also based upon the
 4   flawed premise that the individual Defendants knew that that Brailsford was going to use
 5   force before he did. Plaintiffs cite to no facts to support this assertion, nor do they explain
 6   what the purported intervention should have been. Plaintiffs ignore Officer Doane’s de-
 7   escalation of transitioning from his handgun to his Taser, an intermediate force option—a
 8   transition that was made during Sgt. Langley’s commands rebutting the idea that the
 9   commands created an escalation of force. And, as Shaver reached his hand up toward the
10   small of his back, the video captures multiple officers yelling “DON’T, DON’T,
11   DON’T!,” which is verbal intervention. Like in Ting, Nelson, and Fernandez, the officers
12   had no time, or opportunity, to intervene in any meaningful way and, no authority clearly
13   established to the officers how they were supposed to intervene in some other manner.
            E. The Individual Officers Are Entitled to Qualified Immunity.
14
            Plaintiffs cite to outdated law on qualified immunity arguing that this doctrine is
15
     unavailable unless: (1) there is no constitutional violation; and (2) the law was clearly
16
     established. Yet, the case Plaintiffs cite for this, Saucier v. Katz, 533 U.S. 194 (2001), was
17
     overruled by Pearson v. Callahan, 555 U.S. 223 (2009). Relying on this old law, Plaintiffs
18
     wholly fail to address the clearly established prong of qualified immunity resting only on
19
     the assertion that there was no constitutional violation. It is impossible to even
20
     manufacture an argument for them because, the only law—cited in other sections of their
21
     pleading—pertains to the generalized standards of Fourteenth Amendment familial
22
     liability, integral participation, and failure to intervene, or are out of jurisdiction and
23
     factually dissimilar. Plaintiffs do not address any of the cases Defendants cite, which is
24
     waiver.
25
            None of Plaintiffs’ theories are endorsed by factually similar law. The Plaintiffs’
26
     reliance on Boyd to support the generalized proposition that integral participation exists as
27
     a theory under the law, does not even establish that there was a constitutional violation, let
28
                                                   9
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 10 of 20



 1   alone that the law was clearly established. As Sjurset recognized, Boyd granted qualified
 2   immunity to the officers holding that the law on flash bangs was not clearly established
 3   under the facts. Using Boyd to deny qualified immunity on the basis that it establishes a
 4   “general statement[] of the law” related to integral participation is the same as using
 5   Graham as a basis for denying qualified immunity. See Kisela v. Hughes, 138 S.Ct. 1148
 6   (2018) (noting that ‘the general rules of Garner and Graham do not by themselves create
 7   clearly established law outside an ‘obvious case,’” and holding that an officer who shot a
 8   woman behind a chain link fence armed with a knife was entitled to qualified immunity).
 9   The individual Defendants are entitled to qualified immunity.
           F. The Punitive Damages Claim Should be Dismissed.
10
            All of Plaintiffs claims against Brailsford have been discharged and should be
11
     dismissed. Brailsford’s alleged subjective state of mind is irrelevant to the individual
12
     Defendants and not a basis to deny their request for summary judgment. No reasonable
13
     jury could contend that the individual Defendants non-use of force was done with an evil
14
     mind. None of the individual Defendants “demeaned or humiliated” Shaver and Plaintiffs
15
     do not dispute that all of the officers testified that it was their intent to safely take Shaver
16
     into custody. (DSOF ¶ 146, 173, 178).
17
            G. Plaintiffs’ Monell Claim Fails.
18          Plaintiffs boldly declare that there is a Monell violation without citing a single
19   court decision and by referring this Court to a litany of facts in the PSOF, which are then
20   not tied appropriately to exhibits. This Court, in Jensen v. Burnsides, 2008 U.S. Dist.
21   LEXIS 89325 (D.Ariz. 2008), dismissed Monell claims where Plaintiffs engaged in the
22   same tactics, finding such a “response is insufficient to constitute an argument before this
23   Court.” This Court explained that it “cannot manufacture arguments” for a party; issues
24   must be “specifically and distinctly” raised; contentions must be reasoned; and issues are
25   waived unless properly argued and explained. Id. Because the plaintiff simply made a
26   “bold assertion that evidence supports their claim for municipal liability, and then cite[d] a
27   string of paragraph numbers from their statement of facts that ostensibly support that
28
                                                   10
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 11 of 20



 1   contention,” the court found the response was “not an argument, much less” a specific,
 2   distinct, and reasoned one and dismissed the Monell claims for failure to raise a triable
 3   issue. Id. at *11 (citing Hibbs v. Dep’t of Human Res., 273 F.3d 844, 873 n.34 (9th Cir.
 4   2001); and Keenan, 91 F.3d at 1278-79). Like in Jenson, Plaintiffs’ response to the Monell
 5   claims fails to raise a triable issue, so the claims should be dismissed.
 6          Although Defendants Motion carefully and painstakingly set forth, in separate
 7   sections, the law and facts relating to various components of the Fourteenth Amendment
 8   Monell claim, Plaintiffs Response addresses only training and failure to discipline. The
 9   failure to so respond or address an issue constitutes abandonment of that claim and/or
10   concession to its dismissal on summary judgment. See Shakur v. Schriro, 514 F.3d 878,
11   892 (9th Cir. 2008); United States v. Toyota of Visalia, 772 F. Supp. 481, 482 n.1 (E.D.
12   Cal. 1991) (failure to respond concedes summary judgment on that issue), aff’d sub nom.
13   United States v. Toyota of Visalia, Inc., 988 F.2d 126 (9th Cir. 1993). By failing to
14   respond to specific argument on hiring, screening, policy and ratification relating to this
15   incident, Plaintiffs concede to dismissal on these grounds. Plaintiffs also never address the
16   law on AZPOST training and certification, instead inaccurately claiming only that the
17   Defendants did not establish AZPOST certification. 2
18          Plaintiffs also do not address the viability of a Monell claim in the setting of a
19   Fourteenth Amendment claim. If there can even be a Fourteenth Amendment Monell
20   claim, Plaintiffs cannot show any widespread deficiency in training, or failure to
21   discipline for prior incidents, that was undertaking with either deliberate indifference or
22   purpose to harm familial association rights.
23          1. The Monell Training Claim Fails.
24          Plaintiffs claim that the City “failed to train Defendants,” but a Monell claim
25   cannot be based upon this incident alone, Plaintiffs must show a systemwide deficiency in
26          2
              Plaintiffs state only that it has not been established the officers were AZPOST
27   trained, yet Defendants attached this support. See Doc 266-22 (Gomez testimony); 266-23
     (Brailsford Testimony); 266-30 (Elmore testimony); Doc 266-11 (Doane Testimony);
28   266-32, pp. 7, 8, 42, 66 (training records for all officers identifying Academy training).
                                                    11
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 12 of 20



 1   training, something they do not do. Plaintiffs focus solely on these officers acting in this
 2   incident. McDade v. W., 223 F.3d 1135, 1141 (9th Cir. 2000).
 3          Additionally, while Plaintiffs make allegations about training, their PSOF and
 4   Response frequently fails to reference specific facts and/or exhibits, or cites to multiple
 5   groups of exhibits. For example, Plaintiffs attach Exhibits 19-35, 39-40, 43-45 to their
 6   PSSOF and expect the Defendants and this Court to ferret through them to find the alleged
 7   support for the “facts.” A number of these exhibits are grouped together in mass in a
 8   single statement of “fact” and referred to in support of generalized statements such as “the
 9   actions and inactions of the Defendants were shocking to the conscience.” See Doc. 287,
10   p. 25. This is not a fact. It is an argument. Plaintiffs’ approach is particularly problematic
11   where Plaintiffs selectively quote from training materials, take statements out of context,
12   and make arguments that are contrary to the plain language of the materials. At other
13   times, they cite to the City’s own training at the standard, which is illogical in connection
14   with a claim that there is no training. This amounts to, at most, an argument that the City
15   does have a training program, but that the officers allegedly did not follow their training,
16   which cannot state a claim under Monell. See City of Canton v. Harris, 489 U.S. 378, 385
17   (1989); Merritt v. Cty. of Los Angeles, 875 F.2d 765, 770 (9th Cir. 1989) (“Mere proof of
18   errant behavior is a clearly insufficient basis. . .”); Hulstedt v. City of Scottsdale, 884 F.
19   Supp. 2d 972, 1016 (D. Ariz. 2012) (finding that individual officers’ unfamiliarity with
20   material used to train them “does not give rise to municipal liability on a failure-to-train
21   theory”).
22          Notwithstanding the fact that the officers are AZPOST certified and the City has a
23   training program, Plaintiffs cite to no case that holds that their “visual inspection” theory
24   of training is constitutionally deficient, because it is not. If visual inspection for
25   weapons—concealed under clothing—was the standard, the United States Marshall
26   service would not have an x-ray scanner or metal detection systems when individuals
27   enter the courthouse. Weapons are often concealed creating a safety hazard for officers,
28   and the public. See Bull v. City & County of San Francisco, 595 F.3d 964 (discussing
                                                  12
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 13 of 20



 1   concealed weapons and contraband in the setting of the bounds of constitutional strip
 2   searches). Plaintiffs argument is also contrary to the numerous cases across the country
 3   finding officer shootings constitutional even though the object that the officer believed to
 4   be a firearm was something else, like a wallet, or simulated weapon. See Corrales v.
 5   Impastato, 650 Fed.Appx. 2016 (9th Cir. 2016) (no constitutional violation for shooting
 6   involving a suspect simulating a weapon with his finger). Likewise, there is no evidence
 7   that the City “was faced with a pattern of similar constitutional violations by untrained
 8   employees,” related to “visual inspections” that would put the City “on ‘notice that a
 9   course of training was deficient in a particular respect.’” Flores v. County of L.A., 758
10   F.3d 1154, 1159 (9th Cir. 2014)
11          Plaintiffs next contend that the City failed to train on de-escalation, arguing that the
12   officers received de-escalation training after the incident only, but the materials that they
13   attach refute this: “De-escalation Defined…New term for an old concept!” See Doc. 287-
14   21, COP_000690. The prior use of force training included de-escalation concepts, without
15   use of the term “de-escalation.” AZPOST training and the City of Mesa training
16   specifically addressed use of force training, under the rubric of Graham and the factor of
17   the least intrusive alternatives as the officers extensively testified about. This theory is
18   simply another way to argue Mendez type tactics in this incident, not related to any
19   systemic training issue. And, the only “facts” that Plaintiffs address are the facts of this
20   incident, ironically chastising the officers for not de-escalating with a Taser, yet this is
21   exactly what Officer Doane did.
22          2. The Monell Failure to Discipline Claim Fails.
23          Plaintiffs do not clearly identify the basis for their Monell claim that is somehow
24   tied to IA investigations involving Sgt. Langley and Brailsford before this incident. 3
25   Defendants dispute the materiality of PSOF ¶¶ 220-225. There is not a single case cited,
26   or any legal argument made related to this discipline type Monell theory. To support it,
27          3
             Plaintiffs generically refer to “Defendants” when mentioning other uses of force,
28   but there is no evidence cited to related to Doane, Elmore, Cochran, or Gomez.
                                                   13
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 14 of 20



 1   Plaintiffs cite to PSOF 220-221, which states that “Defendants knew or should have
 2   known that Brailsford and Langley were prone to excessive force and failed to take any
 3   steps to prevent them from using excessive force.” But, the individual Defendants are not
 4   policy makers and thus their failure to take action cannot be the basis of a Monell claim.
 5          If the theory is that the City ignores use of force, this is directly contradicted by the
 6   IA documents attached where there were investigations—related to Sgt. Langley and
 7   Brailsford. See Doc. 287-48. As it relates to Sgt. Langley, the sole IA report, for which he
 8   was exonerated, involved a solitary use of a Taser in drive-stun to the shoulder blade,
 9   during a physical struggle that did not involve any officers using firearms. It bears no
10   resemblance to this incident. See Doc. 287-48, p. 5. Likewise, as it relates to Brailsford,
11   the prior investigation involved a physical struggle with no use of any police tools or
12   firearms. Neither prior investigation establishes a Monell violation. Santiago v. Fenton,
13   891 F.2d 373, 382 (1st Cir. 1989) (“[W]e cannot hold that the failure of a police
14   department to discipline in a specific instance is an adequate basis for municipal liability
15   under Monell.”); Garcia v. City of Imperial, 2010 U.S. Dist. LEXIS 105399, 2010 WL
16   3911457, at *1-2 (S.D. Cal. Oct. 4, 2010) (finding that plaintiff must show more than “the
17   fact that a policymaker concluded that the defendant officer's actions were in keeping with
18   the applicable policies and procedures”).
            H. Wrongful Death Claim and Waiver Related to any Direct Gross
19
                Negligence Claims.
20          As outlined above, Plaintiffs Response focuses on claims that have been dismissed
21   against the individual Defendants and that must be dismissed because of the discharge
22   order. Notwithstanding the bankruptcy discharge, Plaintiffs’ respondeat superior claims
23   are also barred by Ryan v. Napier and A.R.S. § 12-820.05. The dust cover—with the
24   phrase Molon Labe used frequently in support of the Second Amendment right to bear
25   arms, does not establish any propensity and is, at most, inadmissible evidence under
26   Fed.R.Evid. 404(b). The right to bear arms does not equate to advocating the use of arms
27   unjustifiably. Plaintiffs now appear to shift gears and claim that Brailsford’s actions were
28
                                                   14
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 15 of 20



 1   not intentional, but where the result of an internal contagion effect, focusing on
 2   speculation about his thought process that is contrary to the criminal trial testimony. Yet,
 3   Ryan v. Napier also specifically rejected this type of internal thought process claim.
 4          Defendants Motion addressed the lack of evidence related to a gross negligence
 5   training, hiring, and supervision claims against the City, related to the individual
 6   Defendants and Brailsford. 4 In their Response, Plaintiffs do not address any of these
 7   claims, appears to have abandoned the same, and as a result waiver applies.
            I. Plaintiffs’ Rule 56(d) Request Should be Denied.
 8
            Rule 56(d) can be invoked by a plaintiff if “a nonmovant shows by affidavit or
 9
     declaration that, for specified reasons, it cannot present facts essential to justify its
10
     opposition.” Fed.R.Civ.Pro. 56(d). There are three parts to this analysis: (1) whether the
11
     affidavit from the nonmovant sets forth the specific facts that it hopes to elicit from
12
     further discovery; (2) that the facts sought exist; and (3) the facts are essential to oppose
13
     the motion. Family Home & Fin. Ctr. Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822
14
     (9th Cir. 2008). The party seeking relief bears the “burden to show what specific facts it
15
     hopes to discover that will raise an issue of material fact.” Continental Maritime v. Pacific
16
     Coast Metal Trades, 817 F.2d 1391, 1395 (9th Cir. 1987). “The burden is on the party
17
     seeking additional discovery to proffer sufficient facts to show that the evidence sought
18
     exists, and that it would prevent summary judgment.” Chance v. Pac-Tel. Teletrac, Inc.,
19
     242 F.3d 1151, 1161 n. 6 (9th Cir. 2001). Setting forth a laundry list of discovery, without
20
     identifying specific fasts that actually exist, is insufficient. As noted in Cnty. of San
21
     Bernadino, 2016 U.S. Dist. LEXIS 3970, *13-14 (C.D. Cal. 2016):
22
            Plaintiffs’ counsel’s laundry list of additional discovery does not identify with
23
            4
24            Plaintiffs address the gross negligence standard as it relates to the already
     dismissed state law claims arguing that this only applies to an administrative police
25   investigation, but this is also contrary to the statute and the cases interpreting it. The gross
     negligence standard also applies to the City. Spooner v. City of Phoenix, 435 P.3d 462
26   (App. Div. 1. 2018) involved the same discretionary decision making at issue here:
     “public policy mandates that investigative police work, performed in the scope of an
27   officer’s public duty, is a discretionary act subject to immunity.” Plaintiffs challenge the
     investigative work of officers in this case. Plaintiffs also fail to address the holding of
28   Noreiga v. Town of Miami, 243 Ariz. 320 (App. Div. 1 2017).
                                                   15
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 16 of 20



 1          specificity the facts he hopes to obtain. Nor has he made the showing that such
            facts exist. Instead, Plaintiff’s counsel appears to be engaged in a fishing
 2          expedition in the hope that he might obtain evidence to support his theories.
            Finally, the general categories of evidence Plaintiff’s counsel hopes to obtain
 3          would not defeat defendants’ Motion for Summary Judgment.
 4   Id. Where discovery has closed, Rule 56(d) works in conjunction with Rule 16:

 5          Plaintiff has not shown that the discovery she seeks should be authorized since it is
            sought after the expiration of the discovery completion period prescribed in the
 6          Rule 16 scheduling order. Even though Plaintiff ‘d[oes] not specifically request
            that the court modify the [discovery completion period prescribed in the]
 7          scheduling order,’ this must occur before Plaintiff could be authorized to conduct
            the discovery she seeks. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608
 8          (9th Cir. 1992).
     See Marzetta v. Comcast, 2014 U.S. Dist. LEXIS 113916 (E.D. Cal. 2014); Clauder v.
 9
     The request may be denied if it is evident that the nonmovant “failed to diligently pursue
10
     discovery in the past.” Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151 (9th Cir. 2001);
11
     Martinez v. Columbia Sportsware USA Corp., 553 F.App’x 760, 761 (9th Cir. 2014) (“In
12
     ruling on a 56(d) motion, a district court considers…whether the movant was diligent.”).
13
            Defendants filed a Protective Order outlining the procedural history of this case as
14
     it relates to Plaintiffs’ avowals to the Court that that they would move to lift the
15
     bankruptcy stay, failure to do so, delay following Defendants’ filing of the Motion for
16
     Summary Judgment in Requesting Rule 56(d) relief, and failure to file a Rule 16 request
17
     establishing good cause to modify the Scheduling Order. See Doc. 311. In conjunction
18
     with their Rule 56(d) request for relief, Plaintiffs did not simultaneously file a Rule 16
19
     request to modify the Scheduling Order establishing good cause. As discovery has closed,
20
     Plaintiffs must necessarily obtain a new deadline for a Scheduling Order before taking
21
     depositions and their present filing does not establish any good cause. There is no
22
     explanation for why the Plaintiffs did not move, under Rule 16(d), earlier.
23
            Plaintiffs state that depositions have not been taken, yet Plaintiffs never noticed a
24
     single deposition in this case. They did not serve any written discovery—Requests for
25
     Admission, Requests for Production, or Non-Uniform Interrogatories. Plaintiffs did not
26
     need to conduct, or wait for any depositions, to serve written discovery tailored to their
27
     claims (which are different from the Sweet claims). The Shaver Plaintiffs’ police
28
                                                 16
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 17 of 20



 1   procedures expert authored his report without any depositions and was silent on the
 2   conduct of the individual officers and also silent on supervision, hiring, and training.
 3   Voluminous amounts of training materials were produced in response to written discovery
 4   served by the Sweet Plaintiffs, yet the police procedures expert did not comment or offer
 5   an opinion relating to any of them. Nor did the Shaver Plaintiffs serve any written
 6   discovery related to these materials.
 7          Plaintiffs seek more discovery, but at the same time admit that the incident is on
 8   video, is the most critical evidence, that “video speaks for itself.” The videos both have
 9   sound and Plaintiffs do not challenge the view, angle, or quality of the video. Plaintiffs’
10   generalized statement that they need depositions, because they do not have all the facts is
11   insufficient. Plaintiffs do not identify the specific facts they belief that the Defendants
12   would testify to about their “knowledge,” and how that would defeat summary judgment
13   in light of the objective nature of an excessive force inquiry. Each of the Defendants
14   exhaustively testified at the criminal trial about the events at issue, what they saw and
15   perceived, and “knew,” but Plaintiffs offer no specific information about how this
16   testimony is supposedly lacking. See Jones v. Blanas, 393 F.3d 918, 930 (9th Cir. 2004)
17   (noting that “summary judgment in the face of requests for additional discovery is
18   appropriate only where such discovery would be ‘fruitless’ with respect to the proof of a
19   viable claim”). Plaintiffs seemingly speculate that the depositions would somehow change
20   what the officers testified to, or what appears on the video, which is not a basis for Rule
21   56(d) relief.
22          Plaintiffs also identify multiple immaterial issue for the basis of their request. For
23   example, in responding to Defendants’ Statement of Fact No. 64, Plaintiffs assert that they
24   need discovery to determine which phone Officer Cochran used to call Shaver, yet the
25   only pertinent issue is that a call was placed—not which phone it was placed on (Officer
26   Cochran testified that he used the hotel phone to place the call, so how this will change if
27   he is deposed is unknown). Plaintiffs do not dispute that the call was placed to Shaver,
28   that he eventually answered it, and that Shaver was given instructions. Plaintiffs also state
                                                  17
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 18 of 20



 1   that they need additional discovery to identify what Officers actually knew from the CAD
 2   records. Yet, the CAD records state who is making the transmissions. Thus, Plaintiffs
 3   cannot seriously contend that an officer who made a transmission over the radio did not
 4   know of the substance of his own transmission. As cited to in Defendants’ Global
 5   Statement of Facts, the Officers also testified about what they heard over the radio before
 6   responding, which is then confirmed by the CAD. And, “the ideas that the Defendants’
 7   had in their minds,” are not relevant because the relevant inquiry is objective, not
 8   subjective.
 9            Plaintiffs also make no attempt to narrow their request by identifying the specific
10   claims for which Defendants make legal arguments. For example, this Court can decide
11   qualified immunity based upon the status of the law. If there are disputed facts, the Court
12   can view them in the light most favorable to the Plaintiffs and address whether there is
13   any clearly established law, without any discovery. Indeed, in Plaintiffs’ Statement of
14   Facts, Plaintiffs “disputed” facts are disputed largely because of the position that they are
15   immaterial.
16   II.      CONCLUSION
17         Summary judgment should be granted.
18
              DATED this 8th day of July, 2019.
19
                                                  WIENEKE LAW GROUP, PLC
20
21                                       By:      /s/ Christina G. Retts
                                                  Kathleen L. Wieneke
22                                                Christina Retts
                                                  1095 West Rio Salado Parkway, Suite 209
23
                                                  Tempe, Arizona 85281
24                                                Attorneys for Defendants City of Mesa, Brian
                                                  Elmore, Christopher Doane, Bryan Cochran,
25                                                and Richard Gomez
26
27
28
                                                    18
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 19 of 20



 1
 2                              CERTIFICATE OF SERVICE

 3         I hereby certify that on July 8, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
     Mark D Zukowski:             mzukowski@jshfirm.com,
 6                                klewis@jshfirm.com
 7   James J Belanger:            jjb@jbelangerlaw.com,
 8                                lmj@jbelangerlaw.com

 9   Daniel J O'Connor            caseadmin@occlaw.com
10
     William August Richards      brichards@baskinrichards.com,
11                                cmcdonald@baskinrichards.com
12   David Eric Wood              dwood@baskinrichards.com,
13                                cmcdonald@baskinrichards.com,
                                  nrynearson@baskinrichards.com
14
     Justin Dean Holm             justin.holm@occlaw.com,
15
                                  amanda.bennett@occlaw.com
16
     David Calvin Potts           dpotts@jshfirm.com,
17                                scoffey@jshfirm.com
18
     Spencer Garrett Scharff      spencer@scharffplc.com
19
     Sven Kortne Budge            sbudge@budgelawfirm.com
20
21   Mark John Geragos            mark@geragos.com,
                                  geragos@geragos.com
22
23   Benjamin Meiselas            ben@geragos.com,
                                  geragos@geragos.com
24
     Jonathan Paul Barnes         jbarnes@jshfirm.com,
25
                                  gstahly@jshfirm.com
26
27
28
                                              19
     Case 2:17-cv-00152-GMS Document 317 Filed 07/08/19 Page 20 of 20



 1
           I hereby certify that on this same date, I served the attached document by U.S.
 2
     Mail, postage prepaid, on the following, who is not a registered participant of the
 3   CM/ECF System:
 4         N/A
 5
                                     By:   /s/ Lindsey M. Piasecki
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              20
